250 S.W.3d 811 (2008)
STATE of Missouri, Respondent,
v.
Keith James HUCKABY, Appellant.
No. WD 66170.
Missouri Court of Appeals, Western District.
April 29, 2008.
Margaret Mueller Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Shaun Mackelprang and Karen Kramer, Office of Attorney General, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Keith J. Huckaby appeals his conviction of endangering the welfare of a child in the first degree. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 30.25(b).